department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 conex-123512-05 office_of_chief_counsel number info release date uil the honorable ron lewis u s house of representatives washington dc attention megan spindel dear mr lewis thank you for your letter dated date on the payments made to tobacco quota holders under the fair and equitable tobacco reform act of fetra you suggest that a taxpayer whose tobacco quota terminates under fetra should be eligible for like-kind_exchange treatment under sec_1031 of the internal_revenue_code code under sec_1031 of the code a taxpayer defers recognition of gain_or_loss on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind that the taxpayer holds for productive use in a trade_or_business or for investment we expect to publish guidance on the federal tax treatment of fetra payments in the near future in developing that guidance we are considering whether a taxpayer whose tobacco quota terminates under fetra can qualify for like-kind_exchange treatment i appreciate your comments and hope this information is helpful if you have any further questions please call me at or ------------------------- identification_number ------------- at sincerely george j blaine deputy associate chief_counsel income_tax and accounting
